Siebeckee, J.
The contention that the parties were not subject to the Workmen’s Compensation Act must fail. The-record contains a copy of plaintiff’s notice to the Industrial Commission dated November 30, 1912, accepting the provisions of the act. The record also discloses that the plaintiff took part in the proceedings before the Com,mission without claiming exemption. It seems that plaintiff throughout the hearing acted upon the fact that-it was subject to this-law. We see no force in the claim that the Commission had *641no grounds for concluding that the parties before it had not accepted the provisions of the Compensation Act and that it did not appear that the Commission had jurisdiction in the matter.
It is contended that the record does not sustain the Commission's finding: “That at the time of said accident resulting in the death of said George Hartmann by drowning, said' George Hartmann was performing services growing out of and incidental to his employment.” Henry Steers, Inc. v. Dunnewald, 85 N. J. Law, 449, 89 Atl. 1007. The circuit court did not reverse this finding for want of any evidence to •sustain it. Sec. 2394 — 19, Stats. 1913, provides:
“The findings of fact made by the commission acting within its powers shall, in the absence of fraud, be conclusive; and the order or awTard . . . shall be subject to review only . . .” by action against the commission in the Dane county circuit court.
“Upon such hearing, the court may confirm or set aside such order or award; and any judgment which may theretofore have been rendered thereon; but the same shall be set aside only on the following grounds:
“(1) That the commission acted without or in excess of its powers.
“(2) That the order or award was procured by fraud.
“(3) That the findings of fact by the commission do not support the order or award.”
In the case of Borgnis v. Falk Co. 147 Wis. 327, 133 N. W. 209, the court, in speaking of the effect of the Commission findings of facts, stated:
“We regard the expression ‘without or in excess of its powers’ as substantially the equivalent, or at least as inclusive, of the expression, ‘without or in excess of its jurisdiction,’ as those words are used in certiorari actions to review the decisions of administrative, officers or bodies.”
In International H. Co. v. Industrial Comm. 157 Wis. 167, 147 N. W. 53, the Borgnis and- other cases are referred to as *642illustrative of tbe interpretation this court bas given this part of the act and that the rule governing courts in certiorari cases is controlling here, and it is further declared:
“The rule in certiorari cases is that, if in any reasonable view of the evidence it will support the conclusion arrived at, such conclusion will not be disturbed for want of support in the evidence. If, however, the finding has no support in the testimony, there was no jurisdiction to make it [citing].” Hoenig v. Industrial Comm., post, p. 646, 150 N. W. 996.
Testing the instant case under this rule we are of the opinion that the facts warrant the inference that Hartmann on the day of his drowning went to his employment as usual and performed his services until -the forenoon lunching hour and then partook of a lunch on the premises, ns was customary in the conduct of plaintiffs business, that he walked from his lunching place to the margin of the river and thence along a passageway between plaintiff’s building and the river’s edge, going toward a toilet which was for use by employees, and that he accidentally fell into the water before he arrived at the toilet. All the circumstances and facts tend to show that up to this- time he expected to resume his work when lunching time had expired, and hence he was within the scope of his service when walking at this place. The Commission believed that Hartmann was on his way to this -toilet. This seems to us a natural and reasonable inference. This, under the evidence, can be reasonably denied only if it- appears that he had in fact left his employment when he went to this place with the intent to commit suicide by drowning in the river. It follows that this finding of the Commission is supported by the evidence unless it is shown that he had left his service in going from where he lunched to the place from which he was precipitated into the water, with the intent to commit suicide by drowning. This presents the inquiry, Is the Commission's finding “that the death of said George Hartmann was proximately caused by accident and was not caused by wilful *643misconduct,” without support in the evidence, as determined by the circuit court? The Commission in a memorandum attached to the award made a full and fair statement of the evidentiary facts of the case forming the basis for their inference that Hartmann came to his death hy accident and that it was not caused hy his wilful misconduct in jumping into the water with intent of committing suicide, as claimed by the plaintiff. The Commission observes that, leaving his mental condition out of consideration, all the other facts tend to support and show convincingly that his death was purely accidental, and that “there is nothing in the evidence that points to suicide unless it be that he was suffering mentally, but to our minds the result of his mental suffering is equally as consistent with accident as with suicide. He had no suicidal mania. He simply appeared worried and melancholy over what seemed to him to be persecution on the part of his associates.” It is also noteworthy that his mental state in no way interfered with his ability to perform his daily tasks as well as before, nor appeared seriously to disturb him in his family or his business relations. The Commission state that they acted upon the rule of law, “Where death occurs under such circumstances that it may or may not have been caused by suicide it will be presumed to have been unintentional.” They then follow this by stating in substance and effect that, regardless of this presumption, by the facts and circumstances of the case they “are forced to the conclusion that Hartmann came to his death by accident.” We refer to the Commission report and its action in the case to this extent to show on what basis therein determination of the question rested, and we do not consider further elaboration of this phase of the case is required. Their inferences from the evidentiary facts are logical and harmonize with reason in the light of common knowledge and experience in daily affairs. In the field of inferences from evidentiary facts their action is final and controlling under the authority conferred upon them hy law, un*644'less it appears that there is no reasonable basis for their conclusions under the facts and circumstances before them and thus rendering their action without or in excess of their powers.
The trial court approached the case from the. viewpoint stated in its decision:
“The evidence in the case is as equally consistent with death by suicide as by accident. There is no direct evidence that the deceased fell into the water by accident. His conduct in the water as well as his mental disturbances before his death are more consistent with suicide than with accident. The Commission seems to base its finding upon the presumption against suicide. A presumption is not evidence. It is only the result of or inference from evidence. When the evidence is not consistent with the presumption it has no force in the case.”
We are persuaded that the Court erred in its final conclusion in .reversing the Commission in two respects. First, in its finding of fact that there was no evidence sustaining the Commission’s finding that Hartmann’s death was proximately caused by accident and was not caused by wilful misconduct. We have heretofore adverted to this question and we are persuaded that there is evidence sustaining the Commission’s finding thereon, and hence it was error for the court to disturb' it. Secondly, the court, as we understand its opinion, held that the Commission erred by giving effect to the presumption against suicide in arriving at its conclusion. The court declared: “When the evidence is not consistent with the presumption it has no force in the case.” We are led to believe that this is error and that it misled the court, for it states, “the evidence in the case is equally consistent with death by suicide as by accident.” If this view of the evidence in the case were correct, then by necessary' implication there is some evidence to sustain the Commission and its finding must stand. But has the presumption against suicide no force in the case when the evidence is not consistent with it? The presumption has the usual legal effect *645given to presumptions, namely, of calling for proof of tlie fact which it negatives; that is what is meant when the courts say, as this court said in Sorenson v. Menasha P. & P. Co. 56 Wis. 338, 342, 14 N. W. 446:
“The presumption . . . that the deceased committed suicide, cannot he indulged in as a mere presumption, without any fact or circumstance upon which it can be logically predicated ; for the presumption of the law is in favor of life, and the natural desire and struggle to preserve rather than to destroy it. The presumption is that he [plaintiff’s intestate] fell into the hole accidentally, and perhaps carelessly.”
These observations were applied in a case brought to recover for the negligent killing of a person while in the employ of the defendant, where there was no direct evidence to show the proximate cause of death. . To the same effect is the presumption against suicide in insurance cases, namely, it calls for proof of the fact of suicide, which it negatives. This is because, as stated in the Sorenson Case, in human experience it is the common desire and effort to preserve life rather than destroy it, and hence the law, where a person is found deadj imputes to the circumstances the prima facie significance that death was caused by accident rather than suicide, and that presumption persists in its legal force to negative the fact of suicide until overcome by evidence. This rule was approved in Johns v. Northwestern M. R. Asso. 90 Wis. 332, 63 N. W. 276. The court there states:
“Counsel for the plaintiff is undoubtedly correct in contending that Svhen the dead body of the insured is found under circumstances, and with such injuries, that the death may have resulted from negligence, accident, or suicide, the presumption is against suicide, as contrary to the general conduct of mankind.’ May, Ins. § 325. Whether the death is accidental or intentional, whenever there is any evidence bearing upon the point, is a question of fact for the jury or court. Ihid. It is only essential that the evidence preponderates against the presumption of accident.”
See, also, Krogh v. Modern Brotherhood, 153 Wis. 397, *646141 N. W. 216, and cases cited. It is manifest that the circuit court erred in holding that there is no evidence in the record which sustains the finding of the Commission upon either of the questions of fact embraced in the Commission’s findings to justify the award made.
By the Court. — The judgment appealed from is reversed, and the cause remanded to the circuit court with directions to enter a judgment affirming the award of the Industrial Commission. Ho costs will be allowed in this court, except that the respondent pay the clerk’s fees.
MaRsiiall, J., dissents.